Dallinger, Judge:
This appeal to reappraisement has been stipulated and submitted for decision on the following stipulation by counsel for the parties hereto.
It is hereby stipulated and agreed by and between counsel for the plaintiff and the Assistant Attorney General, attorney for the United States, subject to the approval of the court, that the market value or price at the time of exportation of the fifty gross metal bodkins and fifty gross needle threaders at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Germany in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature and all other costs charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, was the entered value.
It is further stipulated and agreed that there was no higher export value for the merchandise herein at the time of exportation.
On the agreed facts, I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such values are the entered values. Judgment will be entered accordingly.